VICKERY, PJ.
We fail to see where there is any evidence in this record that would warrant a conviction of the plaintiff in error for violating the liquor law. In other words, it is an exceedingly weak case, there being no evidence to show a trafficking in liquor and the explanation of the party being made, we think that the conviction was wrong and the judgment of the court will be reversed, and there being no evidence to warrant a conviction, the plaintiff in error is discharged.
Levine, J., concurs. Sullivan, J., not participating.